Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 as filed October 15, 2019 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2019 was considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 6 and 7 are objected to because of the following informalities: 
Claim 1 should recite “A cosmetics material” or more properly “A cosmetic material”.
Claims 6 and 7:  “droplet further comprises” should recite “droplets further comprise”.  


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berthod et al. (US 4,446,051, published May 1, 1984) in view of Gatto et al. (US 2009/0162446, published June 25, 2009); Voorn et al. “Polymer-clay nanocomposite latex particles by inverse Pickering emulsion polymerization stabilized with hydrophobic montmorillonite platelets,” Macromolecules 39:20137-2143, 2006; and Chiou (US 2015/0174043, published June 25, 2015).
Berthod teach a high internal phase water-in-oil emulsion comprising an anionic emulsifier and a special montmorillonite clay derivative that is the reaction product of the clay and a quaternary ammonium salt such as quaternium-18 hectorite (title; abstract; column 2, lines 10-30; column 4, lines 23-50, claims), as required by instant claims 5-7.  The clay stabilizes the emulsion and also enables the emulsion to “break” almost instantly when applied to skin, thus permitting any benefit ingredient in the emulsion to be more readily available (cosmetics which release a drop by rubbing) (abstract; column 1, lines 60-68; column 2, lines 1-9; column 7, lines 1-6).
	The emulsion comprises 0.1 to 97.9 wt% water (droplets) (column 5, lines 32-38), as required by instant claim 10.  The emulsion comprises 0.1 to 5 wt% quaternium-18 hectorite (column 4, lines 42-44).  Regarding the parts required by instant claim 9, the percentages taught by Berthod for the amount of water and amount of clay render encompass values which render obvious the parts as claimed.
	Berthod do not teach a polyhedral structure as required by claim 1.
	Berthod do not teach the plate-like material has a lipophilic face and has hydroxyl groups in the corners as required by claim 2.
	Berthod do not teach a thixotropic polyhedron as required by claim 3.
	Berthod do not teach the polyhedron is pentahedron to pentactahedron as required by claim 4.
	Berthod do not teach a diameter of 5 to 60 microns as required by claim 8.
	These deficiencies are made up for in the teachings of Gatto, Voorn and Chiou.
	Gatto teach skin care compositions comprising rheological agents inclusive of thioxotropic agents inclusive of organoclays such as bentonites and hectorites such as as required by instant claims 2 and 3.  The fatty chains provide dispersibility in oil while the edge-to-edge hydrogen bonding provides suspension stability (paragraph [0074]).
	Voorn teach inverse or water-in-oil emulsions stabilized by organically modified clay platelets (title; abstract; paragraph bridging pages 2138-2139).  The presence of clay platelets at the interface results in a polyhedral structure (Figure 1c):

    PNG
    media_image1.png
    344
    355
    media_image1.png
    Greyscale

as required by instant claim  4.
	Chiou teach water-releasing compositions in the form of a water-in-oil emulsion (title; abstract; paragraphs [0023], [0025], [0033], [0037]; claims).  The water-in-oil emulsion comprises aqueous droplets having a diameter ranging from about 0.1 to 100 microns with many drops having a diameter of about 50 microns (paragraph [0063]), as required by instant claim 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the special clay emulsifier of Berthod inclusive of quaternium-18 hectorite comprises platelets because Gatto teaches organoclays inclusive of quaternium-18 hectorite to comprise smectic clay platelets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the special clay emulsifier 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the special clay emulsifier of Berthod inclusive of quaternium-18 hectorite comprises platelets having the quaternium-18 fatty chain organic compound bonded to its face and having free edges capable of forming hydrogen bonds because Gatto teaches such is a properly of organoclays inclusive of quaternium-18 hectorite.  Regarding claim 3, because the free edges of organoclay platelets are capable of forming (reversible) hydrogen bonds, it is presumed that the polyhedral structure formed by the platelet clay emulsifier around the emulsified water droplets rendered obvious by the combined teachings of the prior art is a thixotropic polyhedron (characterized by reversible bonding of the edge portions as described at page 5 of the instant specification), absent evidence to the contrary.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water-in-oil emulsion of Berthod to comprise aqueous droplets having a size of about 50 microns as taught by Chiou because this size is suitable for releasing the water from the emulsion during use.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/978865 (reference application). 

	The instant claims are drawn to a cosmetic material comprising a polyhedral complex comprising a polyhedral structure comprising a plurality of plate-like materials, the polyhedral structure defining a space comprising droplets.  The plate-like materials may have lipophilic faces and may have hydroxyl groups in the corners, or may be treated with a quaternary ammonium salt.  The polyhedral structure may be thixotropic, or may have 5 to 500 sides.  The droplets may further comprise an emulsifier, or an oil.  The polyhedral complex may have a diameter of 5 to 60 microns.  The material may comprise 10 to 97 wt% droplets.  The weight ratio of the polyhedral structure to the droplets is 0.1 to 20 : 80 to 99.9.
	The conflicting claims are drawn to a cosmetic comprising an oil phase and a moisture-releasing component comprising particles of moisture surrounded by a plurality of plate-like materials to which an emulsifier is combined.  The plate-like material may form a thixotropic polyhedron having 5 to 500 sides, or may comprise disteardimonium hectorite (lipophilic faces, hydroxyl group corners).  The particles may have a diameter of 1 to 100 microns.  The content of moisture is 20 to 60 wt%.  The weight ratio of the particles of moisture to the plate-like materials is 80 to 99 :  1 to 20.
	The instant claims are therefore an obvious variant of the copending, conflicting claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/969,631 in view of Voorn et al. “Polymer-clay nanocomposite latex particles by inverse Pickering emulsion polymerization stabilized with hydrophobic montmorillonite platelets,” Macromolecules 39:20137-2143, 2006; Berthod et al. (US 4,446,051, published May 1, 1984); and Chiou (US 2015/0174043, published June 25, 2015).
	The instant claims have been described supra.
	The conflicting claims are drawn to a cosmetic comprising a plurality of plate-like materials, each having a lipophilic surface and a hydroxy group corner, the plurality forming a polyhedral structure which accommodates a solvent and functional material.  The cosmetic may further comprise an emulsifier.  The plate-like materials may be treated with a quaternary ammonium salt.  The polyhedral structure may be thixotropic.  
	The copending claims differ with respect to the presence of water droplets and the amount thereof, with respect to the number of sides of the polyhedron, with respect to the presence of oil, with respect to the diameter, and with respect to the ratio of platelets to droplets.  However, these differences are obvious in view of the prior art because as elaborated supra Voorn disclose clay plate-like materials having lipophilic surfaces as Pickering emulsifiers capable of emulsifying water in oil, the number of sides of the polyhedral shell correlating with the number of clay plates at the interface.  Voorn further illustrate at least 5 plates at the interface. In view of Berthod it would have been obvious to one of ordinary skill in the art to include oil and water and the clay emulsifier in such compositions in amounts which overlap and encompass the amounts as instantly claimed in order to form a stable W/O cosmetic emulsion.  In view of Chiou it would have been obvious to one of ordinary skill in the art to include emulsified water in droplets having a diameter of about 50 microns because this diameter is suitable for releasing the encapsulated water upon use.
 in view of the teachings of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cui et al. “Optimizing organoclay stabilized Pickering emulsions,” Journal of Colloid and Interface Science 356:665-671, 2011 teach clay platelets lie flat at the water oil interface and clay particles form stacks at the interface (abstract).
Bon et al. “Pickering miniemulsion polymerization using Laponite clay as a stabilizer,” Langmuir 23:8316-8322, 2007 teach Laponite clay discs as emulsion stabilizers wherein the number of discs correlates with the total surface area (abstract).
Hughett (US 4,350,605) teaches water-in-oil emulsions of improved stability prepared with an emulsifying composition comprising a finely divided montmorillonite mineral modified with quaternary ammonium cations such as stearalkonium hectorite, a polar organic dispersing agent, and a partial ester of fatty acid such as polyglyceryl-4 oleate; the quaternary ammonium cations render the mineral compatible with the oil (title; abstract; claims).
	Yoneyama et al. (US 5,015,469) teach water-in-oil emulsions comprising a water-swellable clay mineral, a nonionic surfactant, an oil component and water as essential constituents (title; abstract; claims).
	Komatsu et al. (US 2003/0045590) teach a clay emulsifier (title; abstract; claims).
	Rigg (US 2014/0080924) teaches an emulsifier comprising quaternized clay (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633